Opinion by
Ekwall, J.
It was stipulated that the merchandise consists of tobacco stems and other tobacco waste and that the facts and issues relating to the refund of duty on such merchandise are the same in all material respects as those the subject of Henry Clay and Bock & Co., Ltd. v. United States (41 C. C. P. A. 45, C. A. D. 527). In accordance with stipulation of counsel and on authority of the decision cited, it was held that refund should be made on the involved merchandise at the rates and in the amounts applicable, as computed by the collector.